DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on May 31, 2022 is acknowledged.  Claims 1-7, 9-10, and 13 are amended.  Thus, Claims 1-13 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to because
		The tooth profile associated with female gear 11 as shown in Fig. 1 does not match with the tooth profiles of the female gear as shown in the later Figures 2-5 (i.e., the tooth of the female gear 11 is curved to the right as shown in Fig. 1 and the tooth of female gear 11 as shown in Fig. 3 shows a tooth profile that is curved to the left; this is confusing as axes x and y associated with Fig. 1 which should be labeled in the later drawings for clarity to a reader of the specification would not correspond to the same orientation in Figs. 2-5).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
			t (Claim 2),
			R8 (Claim 3)
			R2 (Claim 5),
			X1, y1, R1t, A (Claim 7), and
			while the above listed reference signs are not found in Applicants’ drawings the Examiner encourages Applicants to ensure every reference sign recited in Claims 1-13 is appropriately labeled in the drawings (which clearly shows where the dimension is found/designated in Fig. 4) and described in the specification (the specification should further guide the reader when to specifically view Figs. 4 and 5) to enhance the clarity of understanding of Applicants’ tooth profile a3a1 in the sequentially clockwise direction for a reader of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			Fig. 3 shows a data point labeled “a1, a3” at the top of Fig. 3 is believed to be only the data point a3 (i.e., the first data point a1 is located at the bottom of Fig. 3 and the profile being claimed in Claim 1 is the tooth profile from a1 to a3  (i.e., tooth profile a1a3) sequentially in a counterclockwise direction; one way to obviate this objection is to remove the data point a1 at the top of Fig. 3 to enhance the clarity of understanding of Applicants’ tooth profile for the reader of the specification),
			Fig. 4 is objected to because it is difficult, because of the scaled sized of the drawing relative to its displayed content, for the reader of the specification to easily see the relationships as they are explicitly claimed in Claim 1 (i.e., there is a lot of mathematical relationship detail here on which Applicants’ claims rely, and as such, the relationships need to be easily ascertained for the reader of the specification; one way to overcome this objection is to magnify Fig. 4 so that the mathematical relationship detail is easily seen and understood by the reader of the specification),
			Fig. 4 contains a box that encloses reference numerals t5 and t8 in the upper left hand portion of Fig. 4 and it is not understood what this box is attempting to show/represent (and not described in the specification),
			Figs. 4 and 5 contain light gray markings, which when printed out, are not easily seen by the reader of the specification (for example, Fig. 5 shows angular and circular arrow markings around W1 and W2 which are so lightly shaded that it is not understood what these markings are attempting to convey to the reader of the specification and Fig. 4 also contains at least some of these markings), and 
			reference character O as shown in REPLACEMENT SHEET Fig. 3 should be designated as O2 as is shown in Figs. 4 and 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the Abstract and the specification are acceptable (pp. 2 and 3 of Applicants’ reply).  

Claim Objection
A claim is objected to because of a following informality
		“an arc center O5 of the arc segment cd are located” (Claim 1, line 9) should be ‘an arc center O5 of the arc segment cd is [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claim 1 and claims dependent thereon
	The amended phrase “an arc center O5 of the arc segment cd are located on one side of the tooth profile a3a1 closer to a geometric center O1 of the male rotor” is not found described as such in the specification (i.e., and the actual word “closer” is nowhere found described in the specification) that would clarify the scope of this claimed relationship of arc center O5 with geometric center O1 of the male rotor and/or in conjunction with a viewing of REPLACEMENT SHEET Fig. 4 by the reader of the specification which was a newly submitted drawing by Applicants’ in response to a previously applied drawing objection described in paragraph #3 in the Non-Final Rejection having notification date of March 4, 2022.  A similar issue as described above applies to another recited “closer” relationship as it relates to the female rotor in Claim 1, lines 11-13.    


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “an arc center O5 of the arc segment cd are located on one side of the tooth profile a3a1 closer to a geometric center O1 of the male rotor” makes the claim indefinite in that it is not understood what this phrase means or is attempting to recite.  More specifically, the word “closer” implies that arc center O5 has a distance that is more near to the geometric center O1 than some other profile characteristic related to  tooth profile a3a1, however amended Claim 1 does not recite another tooth profile a3a1 characteristic and the specification provides no other specific guidance as to another tooth profile a3a1 characteristic which otherwise makes arc center O5 closer to geometric center O1 than the other characteristic of the tooth profile a3a1.  As similar issue as described also applies to the word “closer” as is recited in Claim 1, line 13 pertaining to the geometric center O2 of the female rotor.  
	Additionally, the term “closer" (2X, Claim 1, lines 10 and 13) is a relative and ambiguous term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and a person having ordinary skill in the art (PHOSITA) would not be reasonably apprised of the scope of the invention.

Comment on Allowability Determination
Please note that no prior art rejections are being provided for Claims 1-13 since the proper scope independent Claim 1 cannot be fully ascertained at this time.  As for now, a lack of prior art rejections for Claims 1-13 should not be construed as an indication of allowable subject matter.  Any attempt to overcome these rejections would most likely result in a change of scope for these claims, which would in turn require further consideration and/or search.    

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on May 31, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings (except where noted below),
 			(ii) an objection to a claim, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner. 

While the Examiner acknowledges that new REPLACEMENT Fig. 4 contains many of the reference characters/reference characteristics as recited in Applicants’ claims, a number of reference characters/reference characteristics are still not shown in Applicants’ drawings and are described above.  The Examiner encourages Applicants to ensure every reference sign recited in Claims 1-13 is appropriately labeled in the drawings and described in the specification to enhance the clarity of understanding of Applicants’ tooth profile a3a1 for the reader of the specification.  

Applicants’ have asserted that the arc segment de is convex to the male rotor while the corresponding arc segment de in SON (US5624250) is convex to the female rotor (middle of p. 12 of Applicants’ reply), however, amended independent Claim 1 nowhere explicitly recites the arc segment de is convex to the male rotor.  With this assertion, however, Applicants are asserting that Applicants’ rotor structure has a tooth profile that is defined by the parameters recited in the amended limitations of Claim 1 is different from SON’s tooth profile and at least does not have a tooth profile with a radius R4 of the arc segment de is more than a radius (R2 – delta R) of the arc segment cd.  As the Examiner finds this assertion persuasive, the former rejection of independent Claim 1 based on SON under 35 U.S.C. 103 is withdrawn.   

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday August 14, 2022	

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746